     Case 3:19-cr-01274-BAS Document 272 Filed 06/17/21 PageID.631 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
        UNITED STATES OF AMERICA,                 Case No. 19-CR-1274-BAS
13
                                    Plaintiff,    JUDGMENT AND ORDER
14                                                GRANTING GOVERNMENT'S
                                                  MOTION TO DISMISS
15            V.                                  INDICTMENT WITHOUT
                                                  PREJUDICE AS TO THIS
16      SEMEIN PEREZ JARQUIN (15),                DEFENDANT ONLY
17                                Defendant.
18

19

20          Pending before the Court is the United States of America's motion to dismiss
21     the indictment without prejudice. Having reviewed the motion, and good cause
22     appearing, the Court GRANTS the Government's motion and DISMISSES
23     WITHOUT PREJUDICE the indictment against Semein Perez Jarquin (15).
24          IT IS SO ORDERED.
25

26     DATED: June 17, 2021
27

28
